NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THE BANK OF NEW YORK MELLON,                    No.    19-15175
FKA The Bank of New York, as Trustee for
the Certificateholders of the CWMBS Inc.,       D.C. No. 1:17-cv-00297-DKW-
CHL Mortgage Pass-Through Trust 2006-           RLP
OA5, Mortgage Pass Through Certificates,
Series 2006; a Delaware corporation,
                                                MEMORANDUM*
                Plaintiff-Appellee,

 v.

NATHAN JON LEWIS,

                Defendant-Appellant,

and

LEN C. PERRY, Jr.; 3925
KAMEHAMEHA RD PRINCEVILLE, HI
96722 LLC, a Hawaii limited liability
corporation,

                Defendants.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                              Submitted March 3, 2020*

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before:        MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Defendant-Appellant Nathan Jon Lewis appeals pro se from the district

court’s judgment in this diversity action brought by The Bank of New York Mellon

fka The Bank of New York, as Trustee for the Certificateholders of the CWMBS

Inc., CHL Mortgage Pass-Through Trust 2006-OA5, Mortgage Pass Through

Certificates, Series 2006 (“BONY”), arising from defendants’ actions which have

clouded BONY’s title to real property and interfered with its property rights. We

have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Lewis fails to address grounds for summary judgment

on BONY’s claims and has therefore waived his challenge to the district court’s

summary judgment order. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (matters not specifically and distinctly raised and argued in the opening brief

are waived).

      Lewis argues on appeal that BONY lacked authority to act because it was

not registered to do business in Hawaii. However, Lewis waived this argument by

failing to raise it in opposition to BONY’s summary judgment motion. See Smith




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                   19-15175
v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (explaining that an appellate court

will not consider issues not properly raised before the district court).

      AFFIRMED.




                                           3                                19-15175